DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Corrected Notice of Allowance replaces the previous one mailed out on March 3, 2021.

Claims 17, 19, 23-24, 30-33, 36-37, and 39-40 are amended.  Claims 1-16, 18, 21-22, 25-27, and 38 are cancelled.  Claims 17, 19-20, 23-24, 28-37, 39, and 40 are pending in the instant application.

Declaration under Rule 37 C.F.R. §1.132
	Applicants’ submission of the Declaration under Rule 37 C.F.R. §1.132, filed on 12/23/2020 has been entered.

Response to Amendment
The Amendments by Applicants’ representative Mr. Christopher W. Brown filed on 12/23/2021 and 02/16/2021 have been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendments and the 132 Declaration have been fully considered, and are sufficient to overcome the rejection.  Specifically, the 132 Declaration teaches the instantly claimed bitumen additivitied with the ingredients of claim 17 improves resistance of the coating layer to storage and transport and resistance to creeping, see T5 at page 4, with the improved unexpected results.  Accordingly, the rejection of claims 17, 19-20, 23, 28-29, 31-34, and 36 is hereby withdrawn.   


Rejoinder
Claims 17, 19-20, 23-24, 28-29, 31-34, 36-37, and 39-40 are direct to an allowable product. Pursuant to the procedures set forth in MPEP §821.04(B), claims 30, and 35 drawn to a process for manufacturing a bitumen that is solid at ambient temperature in the form of pellets comprising a core made of a first bituminous material and a layer coating the core made of a second bituminous material as claimed in claim 17; and a process for transporting and/or storing road bitumen, wherein said process comprises a step consisting in the preparation of the road bitumen in the form of bitumen that is solid at ambient temperature as claimed in claim 17 are rejoined for further examination. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 06/18/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	
Conclusions
Claims 17, 19-20, 23-24, 28-37, 39, and 40 are allowed.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731